Citation Nr: 0919854	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatocellular 
carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hepatocellular carcinoma as due to 
herbicide exposure.  A timely appeal was noted from that 
decision.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge on March 11, 2008.  A copy of the hearing 
transcript has been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  Resolving all doubt in the veteran's favor, 
hepatocellular carcinoma is related to the veteran's service.  


CONCLUSION OF LAW

Hepatocellular carcinoma was incurred in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159.  As will be discussed below, the 
Board finds that service connection for hepatocellular 
carcinoma is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  

Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the record reflects that the veteran served in the 
Republic of Vietnam during the relevant time period.  
Therefore, he is presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Cancer of the liver is not among the diseases found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the diseases.  See 72 Fed. Reg. 32395-32407 
(2007).  Thus, it may not be presumed that the veteran's 
hepatocellular carcinoma is linked to herbicide exposure.  

A presumption also exists for certain chronic diseases that 
become manifest to a compensable degree within one year 
following active service.  38 C.F.R. §§ 3.307, 3.309.  
Malignant tumors do qualify as one of the enumerated chronic 
diseases.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(a).  
The veteran's hepatocellular carcinoma was first diagnosed in 
August 2003, many years after his separation, and therefore 
was not manifest to a degree of ten percent or more within 
one year from his date of separation from service.  
Accordingly, the Board finds no basis for granting service 
connection under this provision.

Direct Service Connection

Although the evidence does not support a presumptive link 
between the veteran's liver cancer and his active service, 
the United States Court of Appeals for the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records are negative for liver 
complaints or cancer.  Post-service medical evidence makes no 
mention of treatment for cancer until August 2003, at which 
point hepatocellular carcinoma was diagnosed.  

A May 2003 letter from the veteran's treating physician, Dr. 
F.V.M., stated Dr. M.'s professional opinion that the 
veteran's liver cancer was the result of herbicide exposure 
during his Vietnam service.  Dr. F.V.M., who had treated the 
veteran for liver cancer and multiple skin cancers, found 
that "the probability that [herbicide exposure] is related 
to the multiple and variant cancers riddling [the veteran's] 
body is high...."  

A September 2003 report by J. W. R., M.D., reflects that he 
was a battalion surgeon and recalled the Veteran having 
spread Agent Orange around Tan Son Nhut Air Force Base in the 
1960's and at one point having his arms covered with the 
compound.  Unless there was medical evidence to contrary, it 
was felt that the liver cancer was the direct result of the 
Agent Orange exposure in the Republic of Vietnam (The Vietnam 
Campaign Medal and Distinguished Flying Cross were among the 
Veteran's awards and decorations in service.).  

In December 2003, the veteran sought treatment for 
hepatocellular carcinoma from Dr. P.D.S., a private 
practitioner.  In a letter dated that same month, Dr. S. 
noted that after review of the medical record, it was 
"evident that [the veteran's] liver cancer was caused by 
something other than hepatitis or cirrhosis."  He pointed to 
several studies showing that dioxin, the chemical compound 
found in certain Vietnam-era herbicides, has been found in 
studies to have "severe toxicities towards mammals" and was 
a "very potent agent."  Other studies had showed evidence 
of liver disease in rabbits.  Dr. S. also referenced a study 
which found a "higher incidence of ... soft tissue organ 
diseases such as lung and liver disease, including cancer" 
in plants that manufactured or incorporated dioxin.  Based on 
his own review of the medical record, consideration of 
studies of the effect of dioxin on liver function, and the 
veteran's "otherwise unremarkable medical history," Dr.S. 
concluded that the veteran's hepatocellular carcinoma had its 
onset in in-service herbicide exposure.  Dr. S. reiterated 
his findings in letters dated June 2004 and October 2006.

In July 2006, the veteran sought an opinion as to the 
etiology of his liver cancer at VA's War Related Illness and 
Injury Study Center (WRIISC) in Washington, DC.  After an 
extensive evaluation, Dr. K.H., chief of hepatology at VAMC 
Washington, noted that the veteran had fibrosis, most likely 
the result of fatty liver disease.  According to Dr. H., this 
was an "interesting and provocative result" because "it 
would be highly unlikely that someone with fatty liver 
disease would develop [hepatocellular carcinoma] in the 
absence of cirrhosis unless some other hepatocarcinogenic 
factor was present."  Dr. H. did not speculate as to what 
other hepatocarcinogenic factor could be responsible for the 
veteran's liver cancer.  

On review of the evidence, including the opinions of Drs. 
F.V.M., P.D.S., K.H. and their supporting research, the Board 
finds that the evidence is at least in equipoise on the 
matter of direct service connection for hepatocellular 
carcinoma.  The Board is also required to resolve all 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. Accordingly, service connection for 
hepatocellular carcinoma is granted.


ORDER

Entitlement to service connection for hepatocellular 
carcinoma is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


